J-A29042-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KEVIN CURRY                                :
                                               :
                       Appellant               :   No. 1 MDA 2020

      Appeal from the Judgment of Sentence Entered November 27, 2019
    In the Court of Common Pleas of Luzerne County Civil Division at No(s):
                                201912528


BEFORE:      DUBOW, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                           FILED FEBRUARY 19, 2021

        Appellant, Kevin Curry,1 appeals from the aggregate judgment of

sentence of 12 months of confinement imposed following his conviction of two

counts of indirect criminal contempt for violating an order entered pursuant

to the Protection From Abuse (“PFA”) Act.2 With this appeal, appellate counsel

has filed a petition to withdraw and an Anders3 brief, stating that the appeal




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1 The caption in this case initially identified Appellant by his initials, K.C.
However, as the caption in the lower court used Appellant’s full name,
Appellant is not a minor, and there is no concern that the use of his full name
will identify a minor victim, we have amended the caption to reflect Appellant’s
full name.
2See generally 23 Pa.C.S. §§ 6101-6122. The contempt offense is set forth
at 23 Pa.C.S. § 6114(a).
3   Anders v. California, 386 U.S. 738 (1967).
J-A29042-20



is wholly frivolous. After careful review, we affirm and grant counsel’s petition

to withdraw.

      On October 10, 2019, the victim filed a PFA Act petition against

Appellant, and on that same date a temporary PFA order was issued that, inter

alia, required Appellant to vacate the victim’s home. Appellant was arrested

and charged with violating the temporary PFA order on October 10, 2019, the

same date that the order was issued, based on his return to the victim’s home

after being evicted.    Appellant was unable to post bail and remained in

detention.

      At a hearing on November 14, 2019, Appellant, who was represented

by counsel, pleaded guilty to the contempt violation and he was sentenced to

time served of 36 days. A final PFA order was entered by agreement on that

date providing, inter alia, for no contact between Appellant and the victim,

including by telephone, social media, or texting.     The final PFA order also

provided that Appellant was evicted from the victim’s home and that he could

only return to pick up personal effects from the victim’s home if he was

accompanied by law enforcement personnel.

      Later in the day on November 14, 2019, the victim reported to police

that she had received several telephone calls from Appellant’s telephone

number, including one in which she heard Appellant state that he would break

the window of her home if she did not let him in to retrieve his property.

Appellant was taken into custody on that date and charged with contempt for




                                      -2-
J-A29042-20



violating the PFA order. After posting bail of $500, Appellant was released

pending further proceedings on the second contempt violation.

      On November 19, 2019, the victim reported to police that Appellant was

in the back yard of her house. When police arrived, they discovered Appellant

in front of her property, and Appellant stated that he wanted to retrieve

property from the victim. Appellant was detained without bail and charged

with his third contempt offense.

      A hearing was held on the second and third contempt offenses on

November 27, 2019. Regarding the second violation on November 14, 2019,

Officer Gregory Perez of the Wilkes-Barre City Police Department testified that

Appellant admitted he called the victim because he wanted to retrieve his

belongings.   N.T., 11/27/19, at 9.    Appellant testified that he “may have

pocket dialed” the victim, but once he realized she had picked up they had a

conversation regarding various topics including retrieving his belongings. Id.

at 10-12.

      Regarding the third violation on November 19, 2019, the victim testified

that Appellant called her at 8:00 am asking to retrieve his things and that he

then appeared in her back yard. Id. at 14. The victim stated that Appellant

also contacted her on that date on various forms of social media and through

text messages. Id. at 15. Officer Daniel Duffy testified that he intercepted

Appellant in front of the victim’s property and that he explained that he was

there to retrieve his belongings. Id. at 16-17. Appellant admitted that he

had contact with the victim on the date of the violation, but he stated that he

                                      -3-
J-A29042-20



was just walking on the sidewalk in front of the victim’s property on the way

somewhere else when the police intercepted him. Id. at 20-21.

       At the conclusion of the hearing, the trial court found Appellant guilty of

two counts of indirect criminal contempt and sentenced him to consecutive

sentences of six months’ confinement on each count for an aggregate

sentence of twelve months, with credit for time served. Appellant did not

object to the sentence at the hearing. Furthermore, Appellant did not file a

post-sentence motion. On December 27, 2019, Appellant filed a counseled

notice of appeal.      Appellant’s current appellate counsel, Matthew P. Kelly,

Esquire, was thereafter appointed to represent him.4

       Before this Court can consider the merits of this appeal, we must first

determine whether Attorney Kelly has satisfied the requirements for

withdrawal. Commonwealth v. Yorgey, 188 A.3d 1190, 1195 (Pa. Super.

2018) (en banc). To withdraw, counsel must (1) petition the court for leave

to withdraw stating that he has made a conscientious examination of the

record and has determined that the appeal would be frivolous; (2) provide a

copy of the Anders brief to the appellant; and (3) advise the appellant of his

right to retain new counsel or proceed pro se and to raise any additional points

that he deems worthy of the court’s attention. Id. at 1195-96.

       In the Anders brief, counsel must:


____________________________________________


4Appellant filed his statement of errors complained of on appeal on January
24, 2020. The trial court entered its opinion on June 22, 2020.

                                           -4-
J-A29042-20


        (1) provide a summary of the procedural history and facts, with
        citations to the record; (2) refer to anything in the record that
        counsel believes arguably supports the appeal; (3) set forth
        counsel’s conclusion that the appeal is frivolous; and (4) state
        counsel’s reasons for concluding that the appeal is frivolous.
        Counsel should articulate the relevant facts of record, controlling
        case law, and/or statutes on point that have led to the conclusion
        that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009). If counsel has

satisfied the above requirements, it is then this Court’s duty to conduct our

own review of proceedings before the trial court and render an independent

judgment as to whether the appeal is wholly frivolous. Yorgey, 188 A.3d at

1196.

        In this case, Attorney Kelly filed a petition to withdraw, wherein he

asserts that he has made a conscientious review of the record and determined

that Appellant’s appeal from the trial court’s November 27, 2019 judgment of

sentence is frivolous.      Counsel also submitted to this Court a copy of an

September 3, 2020 letter in which he provided Appellant with a copy of his

petition and Anders brief and advised him of him right either to retain new

counsel or proceed pro se on appeal and raise any points he deems worthy of

this Court’s attention.5      Appellant did not file a pro se response nor did

substitute counsel enter an appearance on his behalf in this Court.



____________________________________________


5 Attorney Kelly did not initially file a copy of his letter to Appellant advising
him of his right to retain new counsel or proceed pro se, but he subsequently
submitted a copy of this letter to this Court in response to our September 15,
2020 order.

                                           -5-
J-A29042-20



      In the Anders brief, Attorney Kelly summarized the procedural and

factual background of this case, explained with citations to relevant authority

that the discretionary sentencing issue Appellant sought to raise was frivolous,

and stated that his review of the record revealed no other non-frivolous

appellate issues. We therefore conclude that counsel has complied with the

requirements of Anders and Santiago and proceed to a review of the merits

of this appeal.

      Having determined that Attorney Kelly complied with the procedural

requirements for withdrawal, we must first review the issue raised by counsel

in the Anders brief to determine whether it is in fact frivolous. Yorgey, 188

A.3d at 1197.     If we find that all of those issues are frivolous, this Court

conducts an examination of the record to discern if there are any other issues

of arguable merit overlooked by counsel. Id. at 1196-97.

      In this appeal, counsel focuses his analysis on the issue which Appellant

sought to argue on appeal, namely whether the trial court abused its discretion

in sentencing Appellant to consecutive 6-month sentences of confinement for

the indirect criminal contempt violations, resulting in a 12-month aggregate

sentence. As counsel recognizes, this issue is a challenge to the discretionary

aspect   of   sentencing   and    therefore   not   appealable   as   of   right.

Commonwealth v. Radecki, 180 A.3d 441, 467 (Pa. Super. 2018).                  A

challenge to the discretionary aspect of sentencing is not appealable as of

right. Commonwealth v. Akhmedov, 216 A.3d 307, 328 (Pa. Super. 2019)

(en banc).

                                     -6-
J-A29042-20


     Rather, an appellant challenging the sentencing court’s discretion
     must invoke this Court’s jurisdiction by (1) filing a timely notice of
     appeal; (2) properly preserving the issue at sentencing or in a
     motion to reconsider and modify the sentence; (3) complying with
     Pa.R.A.P. 2119(f), which requires a separate section of the brief
     setting forth “a concise statement of the reasons relied upon for
     allowance of appeal with respect to the discretionary aspects of a
     sentence[;]” and (4) presenting a substantial question that the
     sentence appealed from is not appropriate under the Sentencing
     Code[.]

Id. (citation omitted). A substantial question is present where the appellant

advances an argument that the sentence was inconsistent with a specific

provision of the Sentencing Code or contrary to the fundamental norms

underlying the sentencing process. Id.

     Here, Appellant complied with the first and third requirements to invoke

our jurisdiction by filing a timely notice of appeal and including a Pa.R.A.P.

2119(f) statement in his appellate brief.      However, as appellate counsel

observes in his Anders brief, Appellant did not preserve a discretionary

sentencing challenge by either objecting at the November 27, 2019 hearing

or in a motion to modify the sentence.        “To properly preserve an issue

challenging the discretionary aspects of sentencing, a defendant must object

and request a remedy at sentencing, or raise the challenge in a post-sentence

motion.” Commonwealth v. Clary, 226 A.3d 571, 579 (Pa. Super. 2020).

Failure to preserve a discretionary sentencing issue before the trial court

results in waiver. Commonwealth v. Smith, 206 A.3d 551, 567 (Pa. Super.

2019). An appellant cannot cure this waiver by including the challenge to the




                                     -7-
J-A29042-20



discretionary aspects of sentencing in his Pa.R.A.P. 1925(b) statement.

Commonwealth v. Padilla-Vargas, 204 A.3d 971, 976 (Pa. Super. 2019).

      In cases where appellate counsel petitions for withdrawal and files an

Anders brief, this Court has excused procedural errors in the presentation of

a discretionary sentencing issue as a result of our obligation to independently

review the record and determine whether any non-frivolous issue is present.

See Commonwealth v. Lilley, 978 A.2d 995, 998 (Pa. Super. 2009)

(addressing discretionary sentencing claim despite appellate counsel’s

deficient Pa.R.A.P. 2119(f) statement in Anders brief); Commonwealth v.

Hernandez,     783   A.2d   784,   786-87    (Pa.   Super.   2001)    (reviewing

discretionary sentencing issue despite counsel’s failure to file a court-ordered

Pa.R.A.P. 1925(b) statement where appellate counsel had filed a petition to

withdraw and Anders required independent review of the record). However,

this Court has held that the failure to preserve a discretionary sentencing claim

with the trial court prior to appeal must result in waiver even when appellate

counsel petitions for withdrawal. See Commonwelth v. Cartrette, 83 A.3d

1030, 1042-43 (Pa. Super. 2013) (en banc); Commonwealth v. Kalichak,

943 A.2d 285, 291 (Pa. Super. 2008); see also Commonwealth v. Cox, 231

A.3d 1011, 1016 (Pa. Super. 2020) (stating that the Hernandez and Lilley

decisions do not permit “this Court to address issues that were not properly

preserved in the trial court” and “the mere filing of an Anders brief and

petition to withdraw will not serve to resuscitate claims that were already

waived upon the filing of the notice of appeal”). Accordingly, the claim that

                                      -8-
J-A29042-20



Appellant’s sentence was excessive based on the imposition of consecutive

sentences is waived.

       Based on the foregoing, we agree with appellate counsel that the issue

Appellant sought to raise on appeal was frivolous.     In addition, we have

reviewed the certified record and have discovered no additional non-frivolous

issues.6   Therefore, we grant appellate counsel’s petition to withdraw and

affirm the trial court’s judgment of sentence.

       Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/19/2021




____________________________________________


6 We observe that upon conviction for indirect criminal contempt under the
PFA Act, the sentencing court may impose a penalty of up to six months’
imprisonment for each offense. 23 Pa.C.S. § 6114(b)(1)(i)(A). Therefore,
Appellant’s aggregate sentence did not exceed the statutory maximum.

                                           -9-